FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2010 Commission File Number000-30224 CRYPTOLOGIC LIMITED Marine House, 3rd Floor Clanwilliam Place Dublin 2, Ireland Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: RegulationS-T Rule101(b)(1) only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: RegulationS-T Rule101(b)(7) only permits the submission in paper of a Form6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form6-K submission or other Commission filing on EDGAR. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 7, 2010 CRYPTOLOGIC LIMITED Stephen Taylor Chief Financial Officer Exhibit No.Description 99.1Report to Shareholders Regarding the First Quarter Ending March 31, 2010 EXHIBIT 99.1 Dear Fellow Shareholders: On May 7, 2010 we announced our results for the first quarter ending March 31, 2010 that showed growth in branded game revenue for the fifth consecutive quarter, but subdued wagering activity and slower roll out for our branded games negatively impacted revenue. Financial summary: u Revenue of $7.6 million (Q4 2009: $9.9 million) reflecting subdued wagering activity and reduced contribution from a key customer transition last year as announced previously u Branded games revenue rose to $1.3 million (Q4 2009: $1.2 million), the fifth sequential quarter of growth u Operating expenses decreased by 36% to $8.1 million (Q4 2009: $12.6 million) u General and administrative expense decreased 12% to $2.2 million (Q4 2009: $2.5 million) u Loss of $3.2 million (Q4 2009 Loss: $24.8 million) u Net cash at March 31, 2010: $19.7 million (Q4, 2009: $23.7 million).The decrease was due to the timing of a tax payment of $1.4 million, which is ultimately recoverable, and the cash impact of the operating losses of $2.4 million Operating highlights: u Live branded games increased to 92 at March 31, 2010 from 66 at December 31, 2009 u Signedmulti-year licensing deals for branded casino games with William Hill, Bet24 and Betsson u Along with delivering a virtual casino lobby and streamlined registration process, the company also participated in a rebranding and relaunch for a major licensee u During Q1 the first suite of six 3D games were made available for play u Appointed Huw Spiers as Chief Financial Officer with effect from August 15, 2010 2010 Outlook: u Revenue outlook to improve gradually, driven by recent improvement in wagering activity and new licensees. Q2 revenue to date is ahead of the same period in the previous quarter u Branded games revenue to gain momentum as new games come on stream u Number of new branded games launched by licensees to date and generating revenues currently at 108, with a backlog of approximately 92 games u CryptoLogic’s full Internet casino hosting suite for Betsafe.com to go live in Q2 Brian Hadfield, CryptoLogic's President and CEO, said: “While subdued wagering activity impacted our revenues in the first quarter, the outlook for 2010 as a whole remains encouraging. Operating costs have declined further while our revenue base is showing signs of improvement in the second quarter. The start of the World Cup soccer tournament in June provides short term uncertainty, however with a strong backlog of new business we expect our results to improve gradually as the year unfolds. As would be expected, the company continues to assess its revenue streams, costs, and strategic direction as it moves towards profitability.” 2 Overview Q1 2010 was a difficult quarter as sluggish wagering activity across the licensee base and an anticipated decline in contribution from a key customer transition last year continued to impact revenues. Operating costs significantly decreased in Q1 and the company expects to benefit from further savings through 2010 as ongoing initiatives to streamline operations and lower overall expenses take effect. Total staff members decreased from 211 to 198 over the quarter. The company achieved its fifth consecutive quarter of revenue growth from branded casino games licensed by many of the world's leading online gaming operators such as 888.com, Betfair, GalaCoral, and PartyGaming. CryptoLogic’s customer base continued to expand with two new licensees, Bet24 and Betsson, signed in the quarter. In addition, the company also built upon its 10-year relationship with William Hill with a multi-year licensing deal for at least 10 of its branded casino games, nine of which were launched by the end of Q1. Hosted Casino Revenue from fully hosted virtual casino rooms provided to online gaming brand operators declined from $8.7 million in Q4 2009 to $5.1 million in Q1 2010. Casino revenue in Q4 2009 included a non recurring benefit of $0.8 million and a reclassification from other revenue of $0.8 million. Excluding these items, revenue in Q1 2010 decreased by $2.1 million reflecting lower wagering volumes caused by tough economic conditions as well as the impact of a previously reported transition by a key customer. A major rebranding and relaunch of the new virtual casino lobby, announced in Q4, was completed in March 2010, albeit after some delay in new software implementation. This rebranding and relaunch is the first such major investment by a major licensee in many years and is aimed at driving long term growth. The new gaming platform provides an opportunity for an expanded range of payment and e-cash options to enable flexible registration and faster customer acquisition than ever before. It will also help to gather additional data to enhance direct marketing and promotional activity. In addition, the company also participated in a high profile Press and TV advertising and marketing campaign with a key customer, InterCasino, which provides new registered players with the opportunity to win a free trip to space. Early results from the campaign have been encouraging and it is expected to yield incremental benefits over the coming months. CryptoLogic is also preparing to launch its fully hosted casino suite for Betsafe.com in the second quarter of 2010 under a multi-year licensing deal signed last year. Betsafe is a leading online gaming operator with a growing customer base of over 250,000 players. Branded Games Despite generally lower wagering activity branded games revenues increased for the fifth consecutive quarter to $1.3 million in Q1 2010 (Q4 2009: $1.2 million). 26 new branded games were launched in the quarter taking the total number of games rolled out by licensees and generating revenues to date to 108, with a further backlog of approximately 92 games expected to go live in 2010. As anticipated, a significant number of the 26 branded games were launched by licensees at the end of the first quarter. This means the revenue contribution from the launched games will flow from the second quarter. 3 E-gaming innovation During the first quarter the company had a successful launch and trial of six 3D games in a live environment. In this process 1,000 pairs of 3D glasses were distributed and the results measured. Survey information of the player experience was also captured. Both were positive. Further, in Q2 the Innovation Centre plans to launch two football based games to tie in with the World Cup in South Africa. Other games from the Centre are due to be launched later in the year. Financial commentary Total revenue: Revenue for Q1 2010 was $7.6 million, a decrease of 23.1% when compared with the prior quarter (Q4 2009: $9.9 million).After normalizing for a $0.8 million benefit recorded in Q4 2009 from the revision of our estimate to discharge future jackpot payouts, revenue decreased by 15.9%. Casino revenue in Q1 2010 was negatively impacted by weaker results from one of the company’s major licensees as it has, as previously reported, transferred a significant portion of its business to an alternate supplier of hosted Internet casino services. Branded games revenue was $1.3 million in Q1 (Q4 2009: $1.2 million).At March 31, 2010, the company had delivered 92 games, an increase of 89 games when compared to the same period in the prior year.The company delivered 26 games during the quarter. Operating expenses Operating expenses were $8.1 million in Q1 2010 a decrease of 35.6% from the previous quarter. (Q4 2009: $12.6 million). The decrease in the current quarter was due to implementation of our reorganization plan as well as non recurring expenses of $3.4 million in Q4 2009. Loss and Loss per Diluted Share: Loss in Q1 2010 was $3.2 million or $0.25 per diluted share (Q4 2009: $24.8 million or $1.97 per diluted share). Balance Sheet and Cash Flow: CryptoLogic’s working capital at March 31, 2010 was $24.1 million or $1.74 per diluted share (December 31, 2009: $26.5 million or $1.91 per diluted share). At March 31, 2010, the company ended the quarter with $19.7 million of net cash, which consists of cash and cash equivalents and security deposits, or $1.42 of net cash per diluted share (December 31, 2009: $23.7 million or $1.71 per diluted share).The decrease in net cash during the three months ended March 31, 2010 of approximately $4.0 million is due to the cash impact of operating losses of approximately $2.4 million, and amounts paid for income tax of approximately $1.4 million, which is ultimately recoverable. Respectfully, /s/ Brian Hadfield
